UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6858


JOHN WILLIE MACK, JR.,

                Plaintiff - Appellant,

          v.

ANTHONY C. LIEBERT, Assistant Solicitor,

                Defendant - Appellee,

          and

J. ROGER POOLE, Public Defender,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. David C. Norton, Chief District
Judge. (7:10-cv-02372-DCN)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Willie Mack, Jr., Appellant Pro Se. Edwin Calhoun Haskell,
III, SMITH & HASKELL, Spartanburg, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Willie Mack, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm.       Mack v. Liebert, No. 7:10-cv-02372-DCN

(D.S.C. June 16, 2011 & June 17, 2011).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                      2